Citation Nr: 1820051	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-31 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to May 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2017.  A transcript of the hearing is of record.


FINDING OF FACT

The competent and probative evidence of record shows that the Veteran's bilateral hearing loss is causally related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 (2016) need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  This regulation does not necessarily preclude service connection for hearing loss that first meets the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 3.303 and 3.304 (2016); Hensley, 5 Vet. App. at 159-60.  If medical evidence sufficiently demonstrates a medical relationship between the Veteran's in-service exposure to loud noise and his current disability, it would follow that the Veteran incurred an injury in service and the requirements of 38 U.S.C.A. §§ 1110 are satisfied.  Hensley, 5 Vet. App. at 160.

The Veteran asserts that his current bilateral hearing loss disability was incurred during service as a result of noise exposure, while working in his military occupational specialty (MOS) as vehicle operator/dispatcher journeyman.  The Veteran received a small arms expert marksmanship award.  Consequently, the Board concedes noise exposure in service.

The Board acknowledges that the service treatment records do not demonstrate that the Veteran had hearing loss as defined in 38 C.F.R. § 3.385 during service.  Consequently, a VA examination with a medical opinion was obtained.

At the Veteran's February 2012 VA examination, the Veteran said he had difficulty hearing conversational speech since his participation in Desert Storm.  The Veteran said military noise exposure included vehicular engines, aircraft engines, and combat noises; he denied occupational noise exposure; he endorsed some occasional hunting.  The examiner opined that it was at least as likely as not that the Veteran's hearing loss was caused by service.  The examiner reasoned that the Veteran's enlistment physical revealed normal hearing in the right ear and normal hearing in the left ear at 50 to 4000 Hz with a 60 decibel hearing loss at 6000 Hz.  There was no formal or informal hearing assessment located within the service file that was conducted prior to his separation from the service.  The examiner stated that the Veteran participated in Desert Storm.  His MOS placed him in situations where he may have been exposed to hazardous loud noises on a frequent basis.  This may have contributed to a decline in his hearing status; however, without a formal hearing assessment, the examiner could not determine the extent to which noise may have contributed to his hearing loss.  In addition, the examiner stated that the Veteran reported a history of recreational noise exposure due to hunting activities.  Therefore, the examiner stated that the Veteran's hearing loss was at least as likely as not incurred in or caused by his MOS as vehicle operator that occurred in 1990 to 1994.  The Board finds this opinion conflicting as it seems that the examiner is unable to make a determination on the impact noise had on the Veteran's hearing, but then states that it is at least as likely as not that the Veteran's hearing is related to service.  Nonetheless, the examination showed that the Veteran did not have hearing loss for VA compensation purposes.  

At the January 2017 Board hearing, the Veteran testified that since the February 2012 VA examination, his hearing had worsened.  He said that during service he transported personnel mainly, and explosives.  He was exposed to loud noises from constant aircraft coming in and out, ranging from A10s, F16s, C5s, C141s, and 135s.  He said that he worked around an active flight line without hearing protection.  The Veteran stated that about 6 months after service, he had signs of hearing trouble.  Following service he worked at a car wash for about 1 month and then was hired at Goodfellow Air Force Base in November 1994.  He said that working there for the past 1 to 2 years he was around noises again as his facility was a self-sufficient laundry operation, which had industrial size laundry equipment running.  

Following the Board hearing, in January 2017, the Veteran submitted a disability benefits questionnaire (DBQ) regarding his hearing loss.  The physician found that the Veteran had high frequency loss in the left ear consistent with loud noise exposure.  There was flat loss bilaterally of 35 decibels.  

Therefore, the Board finds that the evidence of record shows that the Veteran's current bilateral hearing loss is related to the noise exposure he incurred during his period of active duty.  Though the Veteran had some occupational and recreational noise exposure following service, the Board finds that the Veteran's hearing loss stems from his time in service.  Not only does the Board concede noise exposure based on the Veteran's MOS, but the Veteran asserted trouble with hearing within 6 months from leaving service, he occasionally hunted, and loud occupational noises did not start up until about 1 to 2 years prior.  In addition, outside of the fact that the February 2012 VA examination did not show hearing loss at the time for VA compensation purposes, the VA examiner's opinion was conflicting.  If the opinion was meant to be negative then the reliance solely on no evidence of hearing loss shown in service renders the medical opinion insufficient since hearing loss does not need to be shown in service for service connection to be established.  Hensley, supra.  If the VA examiner's opinion was meant to be positive, then the opinion would be in favor of the Veteran as the Veteran's hearing loss is now sufficient for VA compensation purposes.  Regardless, as the opinion was conflicting, the Board finds most probative the January 2017 DBQ which found that the Veteran's hearing loss was caused by noise exposure.  As stated above, the Board concludes that the noise exposure that caused this hearing loss is from service.  Thus, the preponderance of the evidence shows that service connection for his bilateral hearing loss is warranted.  See 38 C.F.R. § 3.102.

In conclusion, the Board resolves reasonable doubt in the Veteran's favor that his current bilateral hearing loss is related to his noise exposure during his active duty service.  Service connection for bilateral hearing loss is, therefore, granted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


